Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-3 and 5-8 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method for manufacturing an intermittently connected optical fiber ribbon comprising: forming a colored layer on to each of a plurality of optical fibers; and forming an intermittently connected optical fiber ribbon by curing a connecting material applied to a surface of the colored layer of each of the optical fibers to form connection parts that intermittently connect adjacent ones of the optical fibers, wherein forming the colored layer comprises: applying a coloring agent to the optical fibers; and curing the coloring agent such that uncured resin remains on the surface of the colored layer, and forming the optical fiber ribbon comprises: applying the connecting material between the optical fibers and on the entire circumferential surface of the optical fibers, wherein the optical fibers each have the colored layer formed thereon, and the uncured resin remains on the surface of the colored layer; ; removing a part of the connecting material applied between the optical fibers while keeping a part of the connecting material remaining between the optical fibers; curing the connecting material and the uncured resin on the surface of the colored layer; intermittently forming the connection parts at discontinuous parts, wherein sections where the connecting material has remained between the optical fibers and has been cured become the connection parts whereas sections where the connecting material has been removed from between the optical fibers become separated parts that do not restrain the adjacent optical fibers to each other; in combination with the other recited limitations in the claim. 
Claims 2-3 and 5-8 are allowable as dependent upon claim 1.
Claims 9-13 are allowed. 
Independent claim 9 is allowed because the prior art does not teach or suggest an intermittently connected optical fiber ribbon comprising: a plurality of optical fibers each having a colored layer, the plurality of optical fibers being arranged side by side; connection parts intermittently connecting two fibers of the optical fibers adjacent to each other; and separated parts where the two adjacent optical fibers are not restrained to each other, wherein: the colored layer is formed by curing a coloring agent such that uncured resin remains on a surface of the colored layer, a connecting material is applied to the surface of the colored layer with the uncured resin remaining thereon, wherein the connecting material is applied between the optical fibers and on the entire circumferential surface of the optical fibers, and a part of the connecting material applied between the optical fibers is removed while keeping a part of the connecting material remaining between the optical fibers; the uncured resin on the surface of the colored layer is cured when the connecting material is cured; in combination with the other recited limitations in the claim. 
Claims 10-13 are allowable as dependent upon claim 9.
Claim 14 is allowed. 
Independent claim 14 is allowed because the prior art does not teach or suggest an optical cable comprising: a plurality of optical fibers each having a colored layer and arranged side by side, an intermittently connected optical fiber ribbon having connection parts that intermittently connect two fibers of the optical fibers adjacent to each other and separated parts where the two adjacent optical fibers are not restrained to each other; the colored layer is formed by curing a coloring agent such that uncured resin remains on a surface of the colored layer, a connecting material is applied on the surface of the colored layer with the uncured resin remaining thereon, wherein the connecting material is applied between the optical fibers and on the entire circumferential surface of the optical fibers, and a part of the connecting material applied between the optical fibers is removed while keeping a part of the connecting material remaining between the optical fibers, the connection parts are formed intermittently by curing the connecting material remaining between the optical fibers, the separated parts are formed in sections where the connecting material has been removed from between the optical fibers, and the uncured resin on the surface of the colored layer is cured when the connecting material is cured; in combination with the other recited limitations in the claim. 
Prior art reference Wells et al. (2013/0279866; “Wells”) is the closest prior art of record in this application. However, Wells fails to disclose intermittent/discontinuous configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883